 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID FIROOZ,                                       Case No.: 17cv867 WQH (NLS)
12                                      Plaintiff,       ORDER REGARDING ORDER TO
     v.                                                  SHOW CASE
13
14   TAKATA CORPORATION, TK                              [ECF No. 46]
     HOLDINGS INC., TOYOTA MOTOR
15
     CORPORATION, TOYOTA MOTOR
16   NORTH AMERICA, INC., TOYOTA
     MOTOR SALES, U.S.A., INC.,
17
     TOYOTA MOTOR ENGINEERING &
18   MANUFACTURING NORTH
     AMERICA, INC., PREMIER
19
     AUTOMOTIVE OF CA, LLC, ANDRES
20   LIERA VALENZUELA, and DOES 1-
     100, Inclusive,
21
                                     Defendants.
22
23
24         On October 19, 2018, Defendant Toyota Motor Sales, U.S.A., Inc. (“Toyota”) filed
25   a motion for determination of discovery dispute regarding its special interrogatories and
26   requests to produce documents. ECF No. 45. Hearing no response from Plaintiff, the
27   Court issued an Order to Show Cause (“OSC”) on October 29, 2018, ordering Plaintiff to
28   file explanatory briefing as to why he has failed to respond to discovery and participate in

                                                     1
                                                                                 17cv867 WQH (NLS)
 1   the joint motion practice. ECF No. 46.
 2         Plaintiff timely filed a declaration in response to the OSC. ECF No. 47. His filing
 3   includes a Notice of Voluntary Dismissal as to the Toyota Defendants under Federal Rule
 4   of Civil Procedure 41(a). ECF No. 47-1. However, this notice is insufficient in this case
 5   to dismiss the parties because the Toyota Defendants have answered.1 Fed. R. Civ. P
 6   41(a) (“the plaintiff may dismiss an action without a court order by filing [] a notice of
 7   dismissal before the opposing party serves either an answer or a motion for summary
 8   judgment”); see ECF Nos. 6-9.
 9         Accordingly, the Court ORDERS counsel for Plaintiff and counsel for the Toyota
10   Defendants to meet and confer and file a joint motion to dismiss by November 14, 2018.
11   If the parties fail to agree to file a joint motion to dismiss, they must file a status report,
12   by the same date.
13         IT IS SO ORDERED.
14   Dated: November 7, 2018
15
16
17
18
19
20
21
22
23
24
25
26
     1
27    Even if the filing would otherwise be sufficient, it would also have to be filed on the
     docket as a separate document—not only as an attachment to a declaration in response to
28   the OSC.

                                                     2
                                                                                     17cv867 WQH (NLS)
